Citation Nr: 1400914	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  09-15 118A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a right elbow disability.


REPRESENTATION

Appellant (the Veteran) is represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel



INTRODUCTION

The Veteran had two period of active duty, from September 1967 to July 1970, and from November 1990 to July 1991, with intervening and subsequent periods of active duty for training and inactive duty training with the Pennsylvania National Guard and Virginia National Guard.  

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2007 rating decision of the RO in Philadelphia, Pennsylvania.

In July 2012, the Veteran presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge, sitting at the RO.  A transcript of the hearing is associated with the claims file.

The Veteran submitted additional medical evidence after the most recent adjudication by the RO.  On the record of the July 2012 hearing, the Veteran entered a waiver of his right to have this evidence considered by the RO.  

In reviewing this case the Board has not only reviewed the physical claims file, but has also reviewed the electronic file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1.  All notification and development needed to fairly adjudicate the appeal has been accomplished.

2.  The Veteran did not sustain a back injury or right elbow injury, or incur a disease of the back or right elbow while on active duty; arthritis did not become manifest within 1 year of separation from active duty.  

3.  No current back disability or right elbow disability is etiologically related to active duty service or to any service-connected disability.  

4.  The Veteran was involved in a slip-and-fall accident while on inactive duty training in February 2006.  

5.  The Veteran did not become disabled due to a back injury or right elbow injury in the line of duty during the February 2006 inactive duty training or during any other period of inactive duty training or active duty for training.  


CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated by service; arthritis is not presumed to have been incurred in or aggravated by service; a back disability is not proximately due to or a result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1153, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.307, 3.309, 3.310 (2013).

2.  A right elbow disability was not incurred in or aggravated by service; arthritis is not presumed to have been incurred in or aggravated by service; a right elbow disability is not proximately due to or a result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1153, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for a back disability and for a right elbow disability.  Regarding the back disability, the Veteran has identified four independent theories of etiology.  He initially asserted only a direct service connection theory of etiology.  In the initial claim, received in November 2006, he linked disabilities of the back and right elbow directly to a February 2006 slip-and-fall accident during a period of inactive duty training with the Virginia National Guard.  

Following the denial of his claim on that basis, in the notice of disagreement, the Veteran presented an alternative theory of etiology.  The Veteran asserted "I know that in the very least, that the fall did cause or [severely] aggravated my injury, and has increased the pain that I experience in my back."  Thus, the Veteran alluded to, but did not specifically identify, a pre-existing back injury that he believes was worsened beyond its natural progress by the inactive duty training accident.  

On the VA Form 9, the Veteran also introduced a secondary service connection theory of etiology, relating his back disability to his service-connected knee disabilities by means of what he asserts to be an altered gait.  

Finally, in a statement in support of his claim received in February 2010, the Veteran asserted for the first time, "I know that the lower back injury must have occurred during my time in Desert Storm."  He also asserted that his other service-connected musculoskeletal disabilities caused a degradation to the lower back.  He reported that his normal stride or gait aggravated the back issues.  He asserted, "[i]t only makes sense that when a person receives injuries to his knee and hip joints, that it must cause a person to walk with a changed gait, step, pace, and this change will cause strain to the back."  

Thus, the Veteran has suggested four independent theories of etiology for the current back disability, but has related a right elbow disability solely to the February 2006 inactive duty training accident.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (Veterans Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992). 

Certain specific conditions are considered chronic diseases under VA Law.  These include arthritis.  38 C.F.R. § 3.309(a).  Where arthritis is shown to be chronic in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of arthritis at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic arthritis in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where arthritis noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Where a veteran served 90 days or more during a period of war or after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within 1 year from date of termination of such service, it shall be presumed to have been incurred in service, even though there is no evidence of arthritis during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310; see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448.

After a review of all of the evidence, the Board finds that service connection for a back disability and/or right elbow disability is not warranted.  The Board will next address each of the asserted theories of etiology in relation to this finding.  

The evidence establishes that the Veteran has current diagnoses regarding the back and the right elbow.  X-rays taken during an April 2007 VA examination reveal minimal degenerative changes of the right elbow joint with an olecranon spur, as well as moderate, mostly facet joint, degenerative changes in the lower lumbar spine.  

The Board notes that the RO's request for service treatment records produced no records from the first period of active duty, from September 1967 to July 1970.  However, the Veteran does not assert that either of the claimed disabilities is related to the first period of active duty.  

Service treatment records from the Gulf War period of active duty reflect no injuries regarding the back or right elbow.  The service separation examination in June 1991 reflects normal clinical findings for the upper and lower extremities.  On the report of medical history, the Veteran acknowledged no history of recurrent back pain and no history of a painful or trick elbow.  Indeed, in a February 2010 statement in support of his claim, concurrent with the assertion that he injured his back in during the Gulf War, the Veteran wrote in reference to the February 2006 injury, "I know for a fact that my records contain no prior history of back or elbow issues or reports of pain."  Thus, to the extent the Veteran now relates a back injury to his period of Gulf War service, the contemporaneous clinical records demonstrating a clinically normal spine, and the Veteran's statements made at separation from active duty demonstrating no history of recurrent back pain, directly contradict this recent assertion.  

In weighing the conflicting statements provided by the Veteran, the point in time in which the statement was made is important because a recounting of an event which is closer to the time that event occurred is naturally less likely to be diluted by the shortcomings of human memory.  The contemporaneous nature of the report of medical history in 1991 is thus significant.  Also, because the Veteran was then seeking only medical evaluation, it seems likely that he would report his symptoms carefully and accurately.  Statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.  

In contrast, when the Veteran recently presented his account, he was seeking VA benefits rather than medical treatment.  The Board is of course cognizant of possible self interest which any veteran has in promoting a claim for monetary benefits.  The Board may properly consider the personal interest a claimant has in his or her own case, but the Board is not free to ignore his assertion as to any matter upon which he is competent to offer an opinion.  See Pond v. West, 12 Vet. App. 341, 345 (1999); and see Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

There is no question that the Veteran is competent to relate events, such as the onset of symptoms, as he remembers them.  Thus, his competency is not at issue with regard to recounting the events of service.  Rather, it is the accuracy of the Veteran's recent account which the Board finds is lacking.  Simply put, the report of medical history is more convincing than the Veteran's recent assertions made in support of a claim for monetary benefits.  

The Board finds that the Veteran did not sustain a back injury or disease of the back, or a right elbow injury or disease, during active duty service.  Moreover, there is no reference to arthritis until quite recently, in the context of the current claim, and well after the presumptive period.  

Turning to the Veteran's theory relating a current back disability to his service-connected knee and hip disabilities by means of an altered gait, as the record establishes a current back disability and currently service-connected knee and hip disabilities, the RO obtained a medical opinion in April 2011.  The opinion was that the present lumbosacral spine condition is unrelated to the bilateral hip condition and bilateral knee condition.

In discounting the asserted causal factor of an altered gait, the examiner noted past treatment records reflecting an essentially normal gait.  The examiner noted that the Veteran currently walks with a normal gait with the exception of a stooped posture on standing and walking.  When asked to do so, the Veteran stood with an erect posture with no difficulty.  While sitting on the examination table for over 1-1/2 hours the Veteran got up once and walked around the room.  He did not have any difficulty donning and doffing shoes and socks.  He did not have any difficulty dressing and undressing.  He was able to maintain balance well on one lower extremity at a time, more so on the right side.  There was no evidence of leg length discrepancy noted.  Measurements were symmetrical on both sides, both by absolute and relative methods.  The Veteran was found to be independent in activities of daily living, transfers, and ambulation without any assistive devices.  

The examiner's review of the medical records indicated that, during multiple examinations of the low back condition, the Veteran's gait was found to be normal; there was no evidence of any limp; there was no evidence of any instability of the knees; and the Veteran did not have any complaints of hip pain until after he fell and injured the left hip.  There was no abnormal pelvic rotation or pelvic tilt.  Also significant to the examiner, X-rays and MRIs indicated degenerative changes, but they did not indicate any traumatic changes, and the degenerative changes were not symmetric.  The anterolisthesis of L4 over L5 was a recent finding; X-ray reports as reported in the medical records did not indicate any spondylolisthesis, anterolisthesis, or retrolisthesis in 2006.  Hence the anterolisthesis was considered of new onset, after 2006.

X-rays of the hips indicated normal left hip joint space without any evidence of arthritic changes; whereas, on the right side, he had very mild degenerative changes with a bone spur.  It should be noted that since he was diagnosed with degenerative joint disease of both hips in 1992 or 1993, considering the duration of the findings of degenerative changes, there did not appear to be any progression of the condition.  According to the examiner, the extent of the Veteran's complaints and symptoms do not indicate or correlate with any low back dysfunction due to hip condition on either side.

The examiner also did not see any evidence of any uneven gait pattern due to the knee condition.  Examination reports prior to the left knee replacement did not indicate any abnormal gait pattern.  There appeared to be mild medial or lateral instability at 30 degrees of flexion, which did not contribute to any gait abnormality.  He was not using any assistive devices such as canes or crutches except after surgery during recuperation.  The Veteran was given a knee brace, which he did not use.  He denied any other falls except the fall on August 6, 2009 that resulted in the left hip fracture.

Thus, the April 2011 opinion is decidedly against the asserted secondary service connection theory of etiology.  The opinion is well reasoned and explained in terms of the clinical evidence and generally accepted medical principles.  There is no medical opinion that purports to relate the current back disability to the service-connected knee and hip disabilities, or to any service-connected disability.  

The Veteran has asserted that there is a relationship between his service-connected disabilities and the current back disability.  In a February 2010 statement, he asserted that, it only makes sense that when a person receives injuries to his knee and hip joints, it must cause a person to walk with a changed gait, step, pace, and this change will cause strain on the back.  However, as set out above, the clinical evidence demonstrates that any alteration in gait is not significant, irrespective of the logic of the Veteran's argument.  While lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), establishing the etiology of arthritis falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  

The Board acknowledges that the identification of an altered gait is capable of lay observation; however, a determination as to whether such altered gait is severe enough to cause a back disability is not capable of lay observation, but requires medical knowledge.  The Board does not discount the Veteran's assertion that his gait is altered.  The Board however finds that the opinion of the April 2011 examiner that the alteration is not severe enough to cause a back disability is more persuasive and carries greater probative weight than the Veteran's assertion.  

The Board also notes in regard to the Veteran's assertion that his back disability is related to his Gulf War service, as the Veteran's symptoms of back pain have been attributed to a known diagnosis (arthritis or degenerative changes), the provisions regarding qualifying chronic disabilities associated with Persian Gulf service are not applicable.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  

Turning to the Veteran's initial assertion, that his claimed back and right elbow disabilities are related to a slip-and-fall accident during inactive duty training in February 2006, the Board notes that special provisions are applicable to claims seeking service connection for injuries and diseases during non-active duty service with the National Guard and Reserve.  

To have basic eligibility for veterans benefits based on a period of duty as a member of a state Army National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States, see 10 U.S.C.A. § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C.A. §§ [315], 502, 503, 504, or 505.  See 38 U.S.C.A. §§ 101(21), (22)(C); see also 32 U.S.C.A. §§ [315] (providing for detailing of regular members of the U.S. Army and Air Force to duty with the Army or Air National Guard of each State); 502(a)(2) (stating that "each company, battery, squadron, and detachment of the National Guard ... shall ... participate in training at encampments, maneuvers, outdoor target practice, or other exercises, at least 15 days each year"); 503 (providing for participation in field exercises); 504 (dealing with National Guard Schools and small arms competitions); 505 (dealing with U.S. Army and Air Force schools and field exercises).  Allen, 21 Vet. App. at 58.

Moreover, in order to qualify for VA benefits, a claimant must be a veteran.  See Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006) (status as a "veteran" is one of the five elements of a claim for service-connection benefits).  One of the benefits administered by VA that is reserved specifically for veterans is disability compensation.  Accordingly, in order to establish his entitlement to disability compensation benefits, he or she must first establish "veteran" status for the period of service in question.  

The term "veteran" is defined in 38 U.S.C.A. § 101(2) as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  The term "active military, naval, or air service" includes active duty, and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2013); see Biggins v. Derwinski, 1 Vet. App. 474, 477-478 (1991).

Active duty for training is defined, in part, as "full-time duty in the Armed Forces performed by reserves for training purposes."  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  

Inactive duty training is defined, in part, as duty, other than full- time duty, under sections 316, 502, 503, 504, or 505 of title 32 [U. S. Code] or the prior corresponding provisions of law.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d). 

While active duty alone is sufficient to meet the statutory definition of veteran, active duty for training or inactive duty training, without more, will not suffice to give one "veteran" status.  Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010).  

Before veteran status can be established for the period of National Guard service, it must first be established that the appellant was disabled from a disease or injury incurred or aggravated in line of duty during active duty for training, or that he was disabled from an injury incurred or aggravated in line of duty during inactive duty training.  

Here, service connection is in effect for knee and hip injuries sustained in the February 2006 accident.  Therefore, "veteran" status attaches to this period.  

The Veteran has argued that he incurred a back injury in the same accident as was the basis for service connection for knee and hip injuries; he has alternatively argued that this accident aggravated a pre-existing back disability.  He has consistently argued that a right elbow disability was incurred in this accident.  

Pertinent to any discussion of aggravation is the presumption of soundness.  Every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable (obvious or manifest) evidence demonstrates that the injury or disease (1) existed before acceptance and enrollment and (2) was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  Only conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

For periods of inactive duty training and active duty for training, the presumption of soundness may apply, but only when the veteran has been "examined, accepted, and enrolled" for the period of inactive duty training or active duty for training, and where that examination revealed no "defects, infirmities, or disorders."  Smith v. Shinseki, 24 Vet. App. 40, 45-46 (2010).  

Here, the Veteran was not specifically examined at entry into the period of inactive duty training in February 2006.  Accordingly, the presumption of soundness does not attach; the Veteran is not presumed to have been in sound condition upon entry into that period of service.  

Moreover, the presumption of aggravation is not applicable where, as here, the claim is based on a period of inactive duty training, even if the claimant has achieved "veteran" status.  Smith, 24 Vet. App. at 48 n.7 (2010).  

The presumption of aggravation is not applicable to inactive duty training because 38 U.S.C.A. § 1153 (aggravation) specifically uses the term active military, naval, or air service.  This terminology is defined under 38 U.S.C.A. § 101(24)), which requires that the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty during active duty for training; or from an injury during inactive duty training.  Thus, aggravation requires that the claimant prove both elements.  The presumption of aggravation removes one element that is specifically required under § 101(24).  Therefore, the presumption of aggravation cannot be applied to a period of active duty for training or inactive duty training.  

The evidence must establish that during his period of inactive duty training, the Veteran experienced an increase in disability and that such increase was beyond the natural progress of that disease or injury.  Donnellan, 676 F.3d 1089.  Just establishing that a disability worsened during service is not enough, since the presumption of aggravation does not apply where a claim is based on a period of active duty for training or inactive duty training.  See Smith, 24 Vet. App. at 48 n.7.

Here, the Veteran has submitted his own copies of records pertinent to the accident in February 2006, and the RO has obtained service treatment records pertinent to the accident.  None of those records refer in any way to a back injury or to complaints of back pain.  None of those records refer in any way to a right elbow injury or to complaints of right elbow pain.  

A February 5, 2006 health record notes complaint of bilateral lower leg and right shoulder pain after ground-level fall early this morning.  The Veteran denied any loss of consciousness, paresthesia, or decrease in range of motion.  Examination of the right arm showed ecchymosis of the medial biceps.  The assessment was abrasion - left lower leg, contusion - right shoulder, bilateral lower legs.  

The February 5, 2006 line of duty report notes only multiple contusions after ground-level fall.  A sworn statement of J.M.M. completed March 2, 2006 reveals that the Veteran complained of leg and shoulder injuries.  A sworn statement of W.J.P. dated March 1, 2006 noted that the Veteran complained of leg and shoulder injuries, and that W.J.P. observed injuries to the left leg.  

The Veteran completed a sworn statement dated March 2, 2006.  He reported "I sustained injuries to my left knee, left shin, (lower leg) and my right shoulder joint."  He did not mention a back injury, right elbow injury, or symptoms regarding either.  

Thus, the record establishes that the only witness to the accident - the Veteran himself - did not report any back or right elbow injuries or symptoms; the individuals who observed the Veteran immediately following the accident did not report any complaint of back or right elbow symptoms; and, the initial post-accident report does not mention complaints, symptoms, or findings regarding a back injury or a right elbow injury.  

The Board attaches particular significance to the post-accident examination report.  It was at this time that the extent and severity of the injuries were being determined.  It is reasonable to expect that all complaints, no matter how minor, would have been reported by the examiner in an effort to establish a complete record, and that all findings deemed significant would also have been reported.  This was not an examination focused on a single complaint or group of complaints, but was an examination conducted for the purpose of establishing the extent of the injuries sustained in the accident.  The fact that there is no mention of back or right elbow complaints or symptoms is significant evidence weighing against the incurrence of a back injury or right elbow injury, or the permanent worsening of a pre-existing back injury.  

The Board acknowledges that, in the notice of disagreement, the Veteran noted that he was enclosing an X-ray from St. Luke's Hospital from the time of the injury demonstrating that a back injury was reported.  In a January 2010 statement, he asserted that the X-rays show problems with L-1 through L-5 and S-1.  However, the X-ray he submitted with the notice of disagreement was of his cervical spine and knee.  There were no pertinent findings for the back or right elbow.  The Board observes that "cervical spine" relates to the neck and not the low back.  As set out above, none of the evidence pertinent to the accident mentions the Veteran's lumbar spine or back.  

Moreover, the April 2011 VA examiner also offered an opinion as to the results of this injury.  He found the Veteran's back disability was unrelated to the fall in 2006.  The rationale for the opinion was the absence of reports of lower back pain as written by the Veteran regarding his injuries in the sworn statement.  He also noted that the current findings of degenerative changes are not traumatic in nature as would be expected if they were related to the accident.  

An October 2007 addendum to the May 2007 VA examination report also includes that examiner's opinion that it is not as likely as not that the Veteran's low back condition and right elbow condition are related to the 2006 fall.  The stated rationale was that there is no mention of these injuries on the initial medical report.  

The Veteran testified that he was treated at the time of the accident for back complaints and that a doctor related his complaints to the fall.  The Veteran indicated at the hearing that he would submit a private opinion linking the back and elbow disability to the 2006 accident.  Subsequently, he submitted a private report dated March 30, 2006, and a private report dated September 11, 2012.  The March 30, 2006 report, less than 2 months after the accident, does not mention back symptoms or right elbow symptoms.  The Board finds that this report weighs against the claim, as it reinforces the other evidence demonstrating no complaint of back symptoms.  

The September 11, 2012 letter, more than 6 years after the accident, states that, "I feel it is more likely than not that there is a relationship between patient's necessitated orthopedic surgeries (particularly his knee and shoulder) and his service incurred left knee, bilateral hip and right shoulder conditions."  Of course, this is not pertinent to either question at hand.  

The Board acknowledges that, also in the letter, the private physician stated that he treated the Veteran in March 2006 and that the fall "increased his bilateral hip, back and knee pain."  However, with respect to the back, this in direct contradiction to the March 2006 report, which does not mention complaint of back symptoms or findings pertinent to the back.  The Board attaches lesser probative weight to this unsubstantiated assertion than it does to the contemporaneous clinical records, including that of the same private physician.  

To reiterate, the Veteran is not presumed to have been in sound condition at entry into inactive duty training in February 2006.  The presumption of aggravation is also inapplicable to this period.  The Veteran bears the burden of demonstrating both elements of aggravation: a permanent worsening, and that such worsening was beyond the natural progress of the disease.  Here, this burden is not met.  In fact, the evidence demonstrates that there was no injury to the back, no worsening of any pre-existing back disability, and no injury to the right elbow.  

As the essential criteria for service connection are not met with respect to either claim, the Board concludes that service connection for a back disability and/or a right elbow disability is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

The Veteran has not asserted that there was any notice deficiency in this case regarding the January 2007 letter, and the Board finds none.  

VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's available service treatment records, post-service VA treatment records, records from the Social Security Administration, private treatment records, and the Veteran's written assertions and personal hearing testimony.

In addition, the Veteran was afforded VA examinations to address the etiology of his claimed back and right elbow disabilities.  These examinations are deemed adequate because each was performed by a medical professional based on a review of claims file, solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The resulting diagnoses, opinions, and rationales are consistent with the examination and the record.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2013).  The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  

Here, during the hearing, the Veteran's symptomatology and theories of etiology were discussed in detail, and testimony concerning his level of impairment was elicited.  The Veteran was informed of the necessity for medical evidence that relates a current back or right elbow disability to service or to a service-connected disability.  Moreover, the file was left open for 60 days in order to supplement the record.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.


ORDER

Service connection for a back disability is denied.

Service connection for a right elbow disability is denied.




____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


